                                  1 Robert L. Rosenthal, Esq.
                                    Nevada Bar No. 6476
                                  2 Jennifer R. Lloyd, Esq.
                                    Nevada Bar No. 9617
                                  3 Jonathan W. Fountain, Esq.
                                    Nevada Bar No. 10351
                                  4 HOWARD & HOWARD ATTORNEYS PLLC
                                    3800 Howard Hughes Parkway, Suite 1000
                                  5 Las Vegas, Nevada 89169
                                    Telephone: (702) 257-1483
                                  6 Email: rr@h2law.com
                                    Email: jl@h2law.com
                                  7 Email: jwf@h2law.com

                                  8 Attorneys for Defendant
                                    Natural Life Inc. d/b/a
                                  9 Heart and Weight Institute

                                 10                                 UNITED STATES DISTRICT COURT
HOWARD & HOWARD ATTORNEYS PLLC




                                                                         DISTRICT OF NEVADA
                                 11
                                        QIANA MOORE, an individual,                           Case No. 2:19-cv-02185-JAD-DJA
                                 12
                                                       Plaintiff,
                                 13                                                          STIPULATION AND [PROPOSED]
                                        vs.                                                 ORDER FOR EXTENSION OF TIME
                                 14                                                          FOR DEFENDANT TO FILE AND
                                        NATURAL LIFE INC., a Nevada corporation,              SERVE REPLY IN SUPPORT OF
                                 15     d/b/a/ HEART AND WEIGHT INSTITUTE,                        MOTION TO DISMISS
                                 16                    Defendant.                                       (First Request)
                                 17

                                 18

                                 19           Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Local Rule LR IA 6-1,

                                 20 Plaintiff Qiana Moore (“Plaintiff” or “Ms. Moore”) and Defendant Natural Life, Inc.

                                 21 (“Defendant” or “Natural Life”) state the following:

                                 22           1.     Defendant removed this case from the Eighth Judicial District Court in and for

                                 23 Clark Count, Nevada on December 19, 2019. (ECF No. 1.) On December 23, 2019, Defendant

                                 24 filed a motion to dismiss. (ECF No. 10.)

                                 25           2.     Plaintiff filed her opposition to the motion on January 6, 2020. (ECF No. 13.)

                                 26           3.     Defendant’s reply in support of its motion to dismiss is due on January 13, 2020.

                                 27 See LR 7-2(b) (“The deadline to file and serve any reply in support of the motion is seven days

                                 28 after service of the response.”).

                                                                                     1
                                  1             4.       Due to emergency motion practice related to the 2020 Consumer Electronics
                                         1
                                  2 Show, Defendant’s counsel was unable to work on preparing the reply during the week of January

                                  3 6, 2020.

                                  4             5.       Accordingly, Defendant’s counsel has requested, and Plaintiff’s counsel has

                                  5 agreed, to allow Defendant until Friday, January 17, 2020 to file and serve Defendant’s reply in

                                  6 support of Defendant’s motion to dismiss.

                                  7             6.       The parties’ agree that good cause exists for the requested extension of time.

                                  8             Dated: this 13th day of January, 2020

                                  9 IT IS SO AGREED AND STIPULATED:

                                 10       HOWARD & HOWARD                                     LAW OFFICES OF
HOWARD & HOWARD ATTORNEYS PLLC




                                          ATTORNEYS PLLC                                      ROBERT P. SPRETNAK
                                 11
                                          By: /s/ Jonathan W. Fountain                        By: /s/ Robert P. Spretnak
                                 12       Robert L. Rosenthal, Esq.                           Robert P. Spretnak, Esq.
                                          Jennifer R. Lloyd, Esq.                             8275 S. Eastern Avenue, Suite 200
                                 13       Jonathan W. Fountain, Esq.                          Las Vegas, Nevada 89123
                                          3800 Howard Hughes Parkway, Suite 1000              Telephone: (702) 454-4900
                                 14       Las Vegas, Nevada 89169                             Email: bob@spretnak.com
                                          Telephone: (702) 257-1483
                                 15       Email: rr@h2law.com                                 Attorneys for Plaintiff
                                          Email: jl@h2law.com                                 Qiana Moore
                                 16       Email: jwf@h2law.com
                                 17       Attorneys for Defendant
                                          Natural Life Inc. d/b/a
                                 18       Heart and Weight Institute
                                 19

                                 20                                                       IT IS SO ORDERED:
                                 21

                                 22
                                                                                          _______________________________
                                 23                                                       UNITED STATES DISTRICT JUDGE
                                 24                                                                01/13/2020
                                                                                          DATED: _______________________
                                 25

                                 26

                                 27

                                 28
                                      1
                                          See HDMI Licensing Administrator, Inc. v. Chunghsin Tech. Grp. Co. Ltd., Case No. 2:20-cv-00028-GMN-NJK.
                                                                                              2
